                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

JET MIDWEST INTERNATIONAL CO., LTD.,                   )
                                                       )
               Plaintiff / Judgment-Creditor,          )
                                                       )
                        vs.                            )
                                                       )
Judgment-Debtor JET MIDWEST GROUP, LLC,                )      5:2018-cv-06019-FJG
PAUL KRAUS, KAREN KRAUS, F. PAUL                       )
OHADI in his capacity as trustee and legal             )
representative of the F. Paul Ohadi Trust dated        )
December 15, 1999 and in his individual capacity,      )
the F. PAUL OHADI TRUST DATED                          )
DECEMBER 15, 1999, KENNETH M.                          )
WOOLLEY, and JET MIDWEST, INC.,                        )
                                                       )
               Defendants.
                                                       )
                                                       )
PMC AVIATION 2012-1, LLC                               )
                                                       )
               Cross-Claimant,                         )
                                                       )
                        vs.                            )
                                                       )
JET MIDWEST, INC., F. PAUL OHADI, in his               )
individual capacity and as the trustee and legal       )
representative of the F. Paul Ohadi Trust dated        )
December 15, 1999 (the “Ohadi Trust”), and             )
KENNETH M. WOOLLEY,                                    )
                                                       )
               Cross-Defendants.                       )


 PLAINTIFF’S NOTICE OF FED. R. CIV. P. 30(b)(6) DEPOSITION OF DESIGNEE OF
                   ASSOCIATED ENERGY GROUP, LLC

       NOTICE IS HEREBY GIVEN THAT Plaintiff / Judgment-Creditor Jet Midwest

International Co., Ltd. (“JM International”) will take the deposition of a designated representative

of Associated Energy Group, LLC (“AEG”) pursuant to Fed. R. Civ. P. 30(b)(6) regarding the

topics enumerated below on February 22, 2019 at 9:00 a.m. (Eastern). The deposition will take



                                                                                      4834-9801-6391.v1
         Case 5:18-cv-06019-FJG Document 280 Filed 02/14/19 Page 1 of 3
place at the offices of Pillsbury Winthrop Shaw Pittman LLP, 600 Brickell Ave., Suite 3100,

Miami, FL 33131 before a Notary Public or some other person authorized by law to administer

oaths and will be recorded by stenographic means. Oral examination will continue from day-to-

day until completed, or at a later date mutually agreed upon by the parties until completed.

        AEG shall designate one or more officers, directors, managing agents or other persons who

consent to testify on AEG’s behalf, as to each of the following matters:

                                    DEPOSITION TOPICS

        1.     Jet Midwest Group, LLC's performance and/or non-performance of its obligations

under the Continuing Corporate Guaranty dated April 25, 2016.

        2.     The letter to Jet Midwest Group, LLC, titled “RE: NOTICE OF INTENT TO

FILE AIRCRAFT LIENS – N253MY, N531AU, N740JM, N796JM, N917XA” dated March 15,

2017.


Date: February 14, 2019                          Respectfully submitted,


                                                 By: /s/ Brian L. Beckerman
                                                 Brian Louis Beckerman
                                                 Eric Epstein
                                                 Geoffrey Sant
                                                 Pillsbury Winthrop Shaw Pittman LLP
                                                 1540 Broadway
                                                 New York, NY 10036-4039
                                                 Tel.: 212-858-1000
                                                 Email: brian.beckerman@pillsburylaw.com
                                                 Email: eric.epstein@pillsburylaw.com
                                                 Email: geoffrey.sant@pillsburylaw.com

                                                 Attorneys for Jet Midwest International Co., Ltd.




                                      2
         Case 5:18-cv-06019-FJG Document 280 Filed 02/14/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing
to counsel of record for this case.

                                     /s/ Brian L. Beckerman
                                     Attorney for Jet Midwest International Co., Ltd.




                                      3
         Case 5:18-cv-06019-FJG Document 280 Filed 02/14/19 Page 3 of 3
